          Case 7:19-cv-07448-KMK Document 14 Filed 12/04/19 Page 1 of 2


SheppardMullin                                                      Sheppard, Mullin , Richter & Hampton LLP
                                                                    30 Rockefeller Plaza


                                     MEMO ENDO~ .
                                                                     e~             York 10112-0015
                                                                              O am
                                                                      .   .     ax
                                                                    www.sheppardmullin.com

                                                                   212.634.3043 direct
                                                                   jstoler@sheppardmullin.com
December 4, 2019

VIA ECF

The Hon. Kenneth M. Karas
United States District Court
Southern District of New York
The Hon . Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

Re:    Lawrence v. Northwe/1 Health, Inc. , Case No. 19-CV-7448 (KMK)

Dear Judge Karas:

         We represent Defendant, Northwell Health, Inc. We write to request a brief adjournment
of the parties' initial conference before the Court because of an unexpected scheduling conflict
and because the parties will not have completed their mandatory mediation session before the
initial conference date.

        By Order dated October 15, 2019, Your Honor scheduled an initial conference for ~
December 18, 2019 at 11:30 a.m. On October 18, 2019, this matter was automatically referred
to mediation pursuant to the Court's Second Amended Standing Administrative Order. The
parties' mediation session was initially scheduled for December 20, 2019, but is now being
rescheduled for a date to be determined, most likely in mid-January 2020.

       I am principal trial counsel in this matter, but will be unavailable to attend the December
18 conference because I am also lead counsel in an arbitration that was initially expected to
conclude before December 18, but which is now scheduled to continue on that date and through
December 20 (Blum v. TPFS, et al, FINRA Case No. 18-03169). My colleague and fellow
attorney of record in this matter, Scott Earl , is also unavailable to attend a conference on
December 18 due to the scheduled birth of his first child that same week.

       In light of the foregoing , Defendant respectfully requests that the Court adjourn the
December 18, 2019 initial conference pending the outcome of the parties' upcoming mediation
or to another date that is convenient for the Court. Defendant has not made any previous
requests for adjournments in this matter.

         We have asked Plaintiff's counsel to consent to this request, but he has declined.
Plaintiff's counsel explained that he objects to an adjournment of the December 18 conference
because he believes the chances of reaching resolution of this matter at mediation are less than
10%, and he believes the parties should move the case forward . (See Exhibit A) .
           Case 7:19-cv-07448-KMK Document 14 Filed 12/04/19 Page 2 of 2


SheppardMullin
December 4, 2019
Page 2



         Thank you for the Court's attention to this matter.

                                           Respectfully submitted,

                                           /s/ Jonathan Stoler

                                           Jonathan Stoler
                                           for SHEPPARD, MULLIN , RICHTER & HAMPTON LLP


SMRH:4827-7732-3950.l



Enclosure

cc:      All Counsel of Record
                                                    C::rcJ/.
                                                     TL<-      (vY\~Ctr1A-   r ')   (r()td   +6 I ( I3 / LO
                                                                                                              I
                                                                                                                  ~,-   a; tJ 0
Case 7:19-cv-07448-KMK Document 14-1 Filed 12/04/19 Page 1 of 3




                        EXHIBIT A
                  Case 7:19-cv-07448-KMK Document 14-1 Filed 12/04/19 Page 2 of 3




From:                               sussman 1@frontiernet.net
Sent:                               Wednesday, December 4, 2019 9:41 AM
To:                                 Jonathan Stoler
Cc:                                 Scott Earl; info_sussman1@frontier.com
Subject:                            Re: Lawrence v. Northwell Health, Inc. 19-cv-07448-KMK -Adjourning December 18
                                    Court Conference



Judge Karas understands conflicts and would have no problem, at a preliminary conference, hosting your colleague.


On Wednesday, December 4, 2019, 09:39:36 AM EST, Jonathan Stoler <jstoler@sheppardmullin.com> wrote:


Mike

Judge Karas' individual rules say principal trial counsel shall appear at all conferences. I am principal trial counsel.

We will make our application today.

Jonathan Stoler
SHEPPARD MULLIN RICHTER & HAMPTON LLP
30 Rockefeller Plaza
New York, New York 10112
212.634.3043 (office)
212.655.1743 (direct fax)
917.453.4038 (mobile)




           On Dec 4, 2019, at 9:30 AM, "sussman1@frontiernet.net" <sussman1@frontiernet.net> wrote:


           You have co-counsel who can appear for such a conference. I believe we should move the case forward
           because the chances of reaching resolution at early mediation are less than 10% and I don't want to hold
           matters up. Michael Sussman

           On Wednesday, December 4, 2019, 09:15:30 AM EST, Jonathan Stoler <jstoler@sheppardmullin.com>
           wrote:


           Michael

           As we noted in our earlier email to the mediator, I will be in an arbitration hearing from 12/16-20. We
           would appreciate your courtesy and ask you to reconsider our request.

           If we don't receive your consent by the end of day today, we will make our application to the court and
           note your objection.

           Thanks,

           Jonathan Stoler
           SHEPPARD MULLIN RICHTER & HAMPTON LLP
           30 Rockefeller Plaza
           NewYork, New York 10112
           212.634.3043 (office)
                                                                1
       Case 7:19-cv-07448-KMK Document 14-1 Filed 12/04/19 Page 3 of 3
212.655.1743 (direct fax)
917.453.4038 (mobilet ~




       On Dec 4, 2019, at 8:28 AM, "sussman 1@frontiernet.net" <sussman 1@frontiernet.net>
       wrote:


       I do not consent and believe we should get a scheduling order and move the case
       forward. Michael Sussman

       On Tuesday, December 3, 2019, 10:49:24 AM EST, Scott Earl
       <searl@sheppardmullin.com> wrote:




       Mr. Sussman:




       In addition to the mediation session that we're still working to reschedule from December
       20 to sometime in January, we also have a preliminary court conference scheduled for
       December 18.




       We'd like to adjourn that December 18 conference until after our mediation
       session. Please advise if you consent. If so, we'll put together a joint letter motion to that
       effect.




       Thanks,

       Scott



       Scott Earl
       +1 212-634-3097 I direct
       searl@sheppardmullin.com I Bio


       SheppardMullin
       30 Rockefeller Plaza
       New York, NY 10112-0015
       +1 212-653-8700 I main
       www.sheppardmullin.com I Linkedln I Twitter


        Attention: This message is sent by a law firm and may contain information that is
        privileged or confidential. If you received this transmission in error, please notify the
        sender by reply e-mail and delete the message and any attachments.




                                                       2
